Title: To George Washington from John Hancock, 1 July 1776
From: Hancock, John
To: Washington, George

 

Sir,
Philadelphia July 1t 1776.

This will be delivered to you by Monsr Antoine Felis Wiebert, a French Gentleman, who brings such ample Recommendation of his Skill, as an Engineer, that the Congress are desirous of having him placed in a Situation, where he may have it in his Power, to shew it. And, indeed, this is all he requests himself; being very willing, after his Abilities shall be put to the Trial, that his future Character and Promotion in the American Army, should depend on the Proofs he may give of his Capacity and Qualifications. I am therefore to request, you will employ him in such Way, as you shall judge, will best conduce to the Good of the Service, and answer Monsr Wiebert’s Desire. I have the Honour to be Sir, your most obedt & very hble Servant

John Hancock Presidt

